DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 41, the prior arts of record do not teach or disclose a method performed by a V2X application enabler (VAE) client, of a V2X User Equipment (UE) arranged for communication with a VAE server, the method comprising: sending, to the VAE server, a first message comprising an identifier of the V2X UE and at least one of the following: an identifier of a first type of intelligent transportation system (ITS) messages, from the VAE server, to which the V2X UE wishes to register or unregister for receiving; and an identifier of a first geographic area that the V2X UE wishes to register or unregister for receiving ITS messages, associated with the first geographic area, from the VAE server; receiving, from the VAE server, a second message indicating acknowledgement of a registration or an unregistration action requested in the first message.

In regard amended claim 50, the prior arts of record do not teach or disclose a method performed by a V2X application enabler (VAE) server in communication with a VAE client of a User Equipment (UE) the method comprising: receiving, from the VAE client, a first message comprising an identifier of the V2X UE and at least one of the following: an identifier of a first 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Date: 01/13/2021



/PHIRIN SAM/Primary Examiner, Art Unit 2476